Citation Nr: 0307789	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  94-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus with posterior tibialis tendonitis and plantar 
fasciitis prior to February 28, 1995.

[The issues of entitlement to a rating in excess of 30 
percent for bilateral pes planus with posterior tibialis 
tendonitis and plantar fasciitis from February 28, 1995 and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).will be subjects of a later decision].


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1978 to August 1981.  These matters come to the Board of 
Veterans' Appeals (Board) from rating decisions (February 
1993 and August 1999) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In February 
1993, the RO granted service connection for pes planus, rated 
noncompensable, effective May 18, 1992.  A June 1993 rating 
decision increased the rating to 10 percent, also effective 
May 18, 1992.  In November 1994, the veteran testified at a 
hearing at the RO.  In January 1996, the RO denied service 
connection for plantar fasciitis and posterior tibialis pain 
and dysfunction of both lower extremities.  In July 1997 the 
RO granted service connection for plantar fasciitis and 
posterior tibialis tendonitis; recharacterized the veteran's 
service connected disability as "bilateral pes planus with 
bilateral ankle posterior tibialis tendonitis and bilateral 
plantar fasciitis, effective from Ma 18, 1992;" and assigned 
a "staged" 30 percent rating effective February 28, 1995 
(but confirmed the 10 percent rating prior to that date).  

The RO denied the veteran TDIU benefits in August 1999; he 
perfected an appeal of that decision in December 1999.  

[The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 30 percent for 
bilateral pes planus with posterior tibialis tendonitis and 
plantar fasciitis, from February 28, 1995.  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue and 
the issue of entitlement to TDIU.]

A Board remand in June 2001 ordered additional development of 
the evidence regarding the issues of entitlement to service 
connection for lung and stomach disabilities.  An August 2002 
rating decision granted service connection for both 
disabilities.  


FINDING OF FACT

Prior to February 28, 1995, the veteran's pes planus with 
posterior tibialis tendonitis and plantar fasciitis was 
manifested primarily by complaints of pain, weakness, 
stiffness, swelling, increased warmth, redness and 
instability; objectively, more than moderate pes planus was 
not demonstrated.  


CONCLUSION OF LAW

A rating in excess of 10 percent was not warranted for 
bilateral pes planus with posterior tibialis tendonitis and 
plantar fasciitis prior to February 28, 1995.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 4.71a, 
Diagnostic Code 5276.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met with respect to the matter 
addressed below.  
Well-groundedness is not an issue in this case.  Via rating 
decision and statement of the case (SOC) in June 1993 the 
veteran was notified why the rating was increased to 10 
percent.  A supplemental SOC in January 2003 informed him why 
a rating in excess of 10 percent was not warranted prior to 
February 28, 1995.  The January 2003 supplemental SOC also 
outlined generally his and VA's respective responsibilities 
in evidentiary development, satisfying the notice 
requirements set out by the United States Court of Veterans 
Appeals (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board's June 2001 remand informed the veteran of 
the enactment of the VCAA.  

The RO has sought to obtain the veteran's service treatment 
records as well as VA and private medical records.  He has 
not mentioned any outstanding records that might support his 
claim or affect its outcome.  There is no indication that the 
evidentiary record is incomplete.  No further notice or 
assistance to the veteran in the development of evidence is 
required.  The RO has complied with, or exceeded, the 
mandates of the VCAA and its implementing regulations, and 
the Board finds that it is not prejudicial to the appellant 
to adjudicate his claim based on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

In service the veteran complained of bilateral foot pain in 
1979, and was provided arch supports.  

On March 1993 VA general medical examination the veteran 
complained of pain when he walked or stood for a long period 
of time.  His gait was normal.  He had calluses on the 
plantar aspects of both great toes and heels.  The diagnoses 
included calluses and moderate pes planus.

At a December 1994 hearing at the RO the veteran testified 
that his condition was getting worse, and that he could not 
stand for long periods of time without having sharp burning 
pains in his arches.  He added that his feet constantly hurt, 
even when sitting or lying down.  The veteran also testified 
that he only had one callus, on his right big toe.  [The RO 
has granted service connection for a callus on the right 
great toe as a separate entity, rated noncompensable.  That 
rating is not at issue herein.]

VA treatment records dated prior to February 28, 1995, 
include a consultation sheet dated in July 1992 which shows a 
diagnosis of bilateral painful feet.  The veteran complained 
of a painful sensation on the bottom of his feet.  No 
pathology other than pes planus was reported.  

Criteria

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Code 5276 (for acquired flatfoot) provides a 10 percent 
rating for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet; a 30 percent rating for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; and a 50 percent rating for 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a.  

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board observes that such staged 
ratings (one for the period of time prior to February 28, 
1995, the other for the time from February 28, 1995) have 
been assigned by the RO.  As note, the evidence pertaining to 
the "stage" prior to February 28, 1995 is complete, 
permitting consideration of the propriety of the rating for 
that "stage" at this time.

Analysis

To warrant the next higher, 30 percent, rating, there must be 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Prior to February 28, 1995, 
while the veteran complained of constant pain associated with 
his bilateral pes planus, there is no objective evidence of 
marked deformity, swelling on use (due to the service 
connected entity), or characteristic callosities (VA 
examination in March 1993 did reveal calluses on the plantar 
aspects of both great toes and heels; and in December 1994 
the veteran said he had only one callus, which was service 
connected as a separate entity and, thus, is not for 
consideration herein).  The evidence of record simply does 
not demonstrate medical findings sufficient to warrant a 
rating in excess of 10 percent for the applicable period of 
time.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  The 10 percent rating 
currently assigned reflects the maximum degree of impairment 
shown prior to February 28, 1995; hence, a higher rating is 
not warranted for that "stage".


ORDER

A rating in excess of 10 percent for bilateral pes planus 
prior to February 28, 1995, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

